Citation Nr: 1210419	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability. 

2.  Entitlement to service connection for a right a right knee disability.

3.  Entitlement to increased ratings for status post-repair of abdominal ventral hernia, to include residual scars, rated 0 percent disabling from February 16, 2006, to November 29, 2009, and 10 percent as of November 30, 2009.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, and from June 2004 to February 2006, with additional periods of active duty in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for status post-repair of abdominal ventral hernia and assigned a 0 percent disability rating.  The Veteran appealed for a higher rating.  In a rating decision in May 2010, the RO increased the Veteran's disability rating to 10 percent, effective November 30, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The April 2007 rating decision also denied service connection for bilateral knee osteoarthritis.  The May 2010 rating decision granted service connection for a left knee disability.  The Veteran has not disagreed with the rating or effective date assigned, thus that matter is not on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a statement in February 2012, the Veteran's representative challenged the validity of the April 2007 rating decision that denied service connection for hypertension on the basis of clear and unmistakable error (CUE).  The issue of CUE in the April 2007 rating decision that denied the claim of service connection hypertension has been raised by the record, but has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  An August 2003 rating decision denied service connection for a knee condition.  The Veteran did not appeal that decision.

2.  The evidence received since the August 2003 rating decision that denied the claim for service connection for a knee condition, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  The record does not contain competent medical evidence establishing a diagnosis of osteoarthritis of the right knee; a disability of the right knee, to include osteoarthritis, was not documented during service; arthritis of the knee was not manifest within one year of separation from service; and a disability of the right knee, first documented after service, is not shown to be related to any injury, disease, or event of service origin.

4.  Prior to November 30, 2009, the Veteran's status post-repair of abdominal ventral hernia, was manifested by residual scars that were slightly hyperpigmented and measured 0.5 centimeters, 3 centimeters by 1 centimeter, and 1 centimeter by centimeter.  There was no evidence of limited motion or loss of function of the affected area; the scars were nontender, superficial, stable, and did not adhere to underlying tissue; and there was no evidence of edema, inflammation, or keloid.

2.  Since November 30, 2009, the Veteran's status post-repair of abdominal ventral hernia, was manifested by residual scars that measured 0.25 of a inch in length and 1/6 of an inch in width, one half inch in length and 1/16 of an inch in width, and a third scar that measured one and a half inches in length by half of an inch wide, and was painful on palpation.  There is no evidence of limited motion or loss of function of the affected area, or adherence to the underlying tissue, ulceration, or breakdown of the skin.

CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied service connection for a knee condition is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a right knee disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  A right a right knee disability, to include osteoarthritis, was not incurred in or aggravated by service and service connection for arthritis of the knee may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Prior to November 30, 2009, the criteria for an initial compensable rating for status post-repair of abdominal ventral hernia, to include residual scars, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008-2011).

5.  Effective November 30, 2009, the criteria for a rating in excess of 10 percent for status post-repair of abdominal ventral hernia, to include residual scars, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2006, December 2007, and September 2009.  The Board is also aware of the notice requirements for claims to reopen final decisions.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disability is being resolved in favor of the claimant.  Therefore, the Board finds that the notice requirements for a claim of new and material evidence are no longer applicable. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In a rating decision in August 2003, the RO denied service connection for a knee condition based on the finding that a knee disability was not shown.  The Veteran did not file a timely appeal of that rating decision.  Although the RO reopened and denied the claim on the merits in an April 2007 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the August 2003 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen her claim in March 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the August 2003 rating decision, the evidence consisted of service medical records, which did not show treatment for a right knee condition; a VA examination report in November 1995, which contained complaints of generalized joint pain, to include bilateral knee pain, with an impression of bilateral knee pain with normal range of motion and no objective cause for the Veteran's pain complaints.  

Evidence added to the record since the time of the last final decision includes  service medical records showing that the Veteran injured her left knee in a motor vehicle accident in September 2004; a June 2006 bilateral knee x-ray that revealed mild degenerative changes of the knees, bilaterally, with no acute fracture or dislocation; a VA joints examination in February 2007, that noted slight subluxation of the right knee, x-ray evidence of a slight misshapen patella, which was determined to be congenital in nature; and a VA joints examination December 2009, wherein the Veteran reported injuring her knees in service.  

The Board finds that the Veteran's report of an injury to the knees in service, with evidence of injuries incurred in a motor vehicle accident in service, the June 2006 radiological findings of mild degenerative changes of the knees, and examination findings of right knee subluxation, are sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  The Veteran's reports of an in-service injury to the knees, and clinical findings, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for a right knee disability is reopened.  To that extent only, the claim is allowed.

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that she is entitled to service connection for a right knee disability, to include osteoarthritis.  

A VA examination report in November 1995 shows complaints of generalized joint pain, to include bilateral knee pain.  On examination, range of motion of the right knee was normal.  The left knee was noted to be a little tender.  X-rays of the right knee showed no significant joint or bone abnormality.  The examiner diagnosed bilateral knee pain with normal range of motion.  The examiner found no objective cause for the Veteran's pain complaints.

Service medical records for the Veteran's subsequent period of active duty show an injury to the left knee in a motor vehicle accident in September 2004.  At the time she was treated for left knee pain and was given a profile for restricted activity.  X-rays of the knees were normal.  The service records show continued complaints and treatment associated with the left knee.  The Veteran's service medical records contain no findings consistent with any right knee disability.   

After service, a June 2006 bilateral knee x-ray revealed mild degenerative changes of the knees, bilaterally, with no acute fracture or dislocation.  The Veteran underwent a VA joints examination in February 2007.  The Veteran reported an in-service injury to the left knee when she fell from her truck, and again when she struck the left knee against the dashboard of her vehicle when it was rear-ended by another vehicle.  At the time, the Veteran was treated for the left knee and her left knee had remained symptomatic.  The Veteran denied symptoms related to the right knee.  The Veteran had 0 to 140 degrees of extension in the right knee, without pain.  There were no changes in range of motion with repetitive motion.  There was slight subluxation of the right knee.  X-rays revealed no evidence of osteoarthritis.  There was a slight misshapen patella.  The examiner diagnosed bilateral subluxing patellae, which the examiner determined was congenital in nature and not associated with service.

At a personal hearing in April 2008, the Veteran reported injuring her left knee in a motor vehicle accident in service.  She denied an in-service injury to the right knee. 

On VA joints examination in December 2009, the Veteran reported injuring her knees in service.  The Veteran denied any current problems with the right knee.  Range of motion of the right knee was 0 to 140 degrees, without pain.  There was no additional limitation of motion after repetitive motion.  There was no swelling, tenderness, or ligamentous instability.  The examiner found no objective evidence of impairment of the right knee.  

Initially, the Board must assess the Veteran's competence and credibility to assert that she currently suffers from a right knee disability that is related to service.  A Veteran is competent to testify to factual matters of which she had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to report that she experienced occasional pain of the right knee since service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

To the extent that the Veteran reports continuity of symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are internally inconsistent and inconsistent with the evidence of record.

The service medical records show no findings or diagnoses pertaining to the right knee and x-rays revealed no abnormalities.  Accordingly, the Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic condition of the right knee during service.  X-ray evidence of degenerative changes of the knee was shown in June 2006, but those were not shown to be due to arthritis, nor was degenerative arthritis of the right knee diagnosed at the time for presumptive purposes.  In any event, the evidence did not show any limitation of motion such that any arthritis would have met the criteria for a compensable rating within one year following separation from service such that presumptive service connection could be established.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Moreover, at the April 2008 hearing, and on VA examinations in February 2007 and December 2009, the Veteran denied symptoms related to the right knee, the range of motion of the right knee was normal, without pain, and x-rays failed to show osteoarthritis.  The examiners found no objective evidence of impairment of the right knee.  

To the extent that the Veteran claims she has a right knee disability, to include osteoarthritis, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to her right knee symptoms.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

The medical evidence does not show that the Veteran has been diagnosed or treated for right knee osteoarthritis.  In this regard, there is no x-rays evidence of osteoarthritis, examination of the knee, to include range of motion studies, revealed no abnormalities, and the examiners found no objective evidence of impairment of the right knee.  In short, no medical opinion or other medical evidence record shows that the Veteran currently has right knee osteoarthritis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With regard to service connection for a right knee disability, other than osteoarthritis, the VA examiner in February 2007 diagnosed bilateral subluxing patellae.  The determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  Thus, her lay assertions are of little probative value when offered to establish a causal connection between her current disability and service.  In this case, the Board finds that the evidence does not establish a medical nexus between active service and the Veteran's a finding of bilateral subluxing patellae as the examiner indicated at the time that the condition was congenital in nature and not associated with service, and there is no competent medical evidence of record that supports the claim.  Service connection cannot be established for congenital or developmental defects, which are not disease or injuries for VA purposes.  38 C.F.R. § 3.303 (2011).

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence that associates any right knee disability, to include osteoarthritis, to service, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The service medical records show that in November 2005, the Veteran underwent a laparoscopic ventral hernia repair with mesh.  An April 2007 rating decision granted service connection for status post-repair of abdominal ventral hernia and assigned a 0 percent disability rating, under Diagnostic Code 7338.  A May 2010 rating decision increased the rating to 10 percent for post-surgical scars, effective November 30, 2009, under Diagnostic Codes 7338-7804.  

The Veteran asserts that she is entitled to an initial compensable rating for status post-repair of abdominal ventral hernia prior to November 30, 2009, and to a rating higher than 10 percent thereafter, because the scars cause discomfort and pain.

At the outset, the Board notes that, while the claim was on appeal, the applicable rating criteria for skin disorders were revised effective October 23, 2008.  38 C.F.R. § 4.118 (2010); 73 Fed. Reg. 54,710 (Sept. 23, 2008).

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria to determine which is more favorable to the claimant.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004).

The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, the regulations also indicate that a Veteran who was rated under Diagnostic Codes 7800 to 7805 prior to October 23, 2008, can request review of under the new criteria irrespective of whether the disability has increased, but that the effective date of any increase under the new rating criteria cannot be effective before October 23, 2008.  38 C.F.R. § 4.118 (2011).

According to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part.  Here, the March 2007 examination report and contemporary VA treatment records do not show that the Veteran's hernia scars caused any limitation of function to the affected body area.  Therefore, a discussion of the rating criteria for the affected body part is not needed here.

Also under the criteria in effect prior to October 2008, a 10 percent disability rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2008).

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2008).

Under Diagnostic Codes 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2008).

Subsequent to October 23, 2008, non-burn related scars that do not affect the head, face or neck, may be rated under the diagnostic codes and criteria that follow.  73 Fed. Reg. 54708 (September 23, 2008).  Under the revised Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2011).

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2011).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2011).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118 (2011).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2011).

Prior to November 2009, the record contains a March 2007 VA examination report that noted three small scars on the anterior left part of the abdomen.  One scar measured 0.5 centimeters.  The scar was slightly dark in pigmentation.  It was well-healed.  It was superficial with no keloid formation, breakdown or pain on palpation.  The second scar measured 3 centimeters in length and 1 centimeter maximum width.  The scar was superficial and slightly hyperpigmented.  There was no pain on palpation.  There was no keloid formation or breakdown of the scar.  The third scar measured 1 centimeter x 1 centimeter.  The scar was superficial and slightly hyperpigmented.  There was no pain on palpation, evidence of keloid formation, or breakdown of the scar.  The scar was stable and did not affect the Veteran's functionally in any way.  The impression was status post-repair of abdominal ventral hernia with no residuals, except scars, which are well-healed without abnormal findings or complaints.

With respect to the criteria found at Diagnostic Codes 7801 to 7805 (in effect prior to October 23, 2008), and the criteria found at Diagnostic Codes 7801 to 7804 (in effect since October 23, 2008), the Board finds that the evidence shows that the disability due to the Veteran's scar does not meet the criteria for a compensable disability rating prior to November 30, 2009.  38 C.F.R. § 4.118 (2008 & 2011).

With respect to the older criteria, the evidence does not show limitation of motion caused by the scars status post-hernia repair to warrant a compensable evaluation under Diagnostic Code 7805.  Also, the VA examiner noted that the scars were superficial, thus not deep, and that they did not adhere to the underlying tissue to warrant a compensable rating under Diagnostic Code 7801.  Moreover, the scars measured 0.5 centimeters, 3 centimeters x 1 centimeter, and 1 centimeter x 1 centimeter, therefore, did not warrant a compensable rating under the revised criteria of Diagnostic Codes 7801 and 7802.  38 C.F.R. § 4.118 (2008 & 2011).

Further, on examination, there were no objective medical findings that showed the scars were unstable or resulted in painful motion to warrant a compensable rating under the either version of Diagnostic Codes 7803 and 7804.  38 C.F.R. § 4.118 (2008 & 2011).

After a review of the record, the Board finds that neither version of Diagnostic Codes 7801-7805 provides the Veteran with entitlement to a compensable rating.  A determination of whether the new regulation produces a retroactive effect is not necessary.  A compensable rating is not warranted under any potentially applicable diagnostic code in effect prior to, or from the October 23, 2008 revision.  Schafrath v. Derwinski, 1 Vet App. 589 (1991).  The Board finds that the evidence does not show that the symptoms of scars, status post-repair of abdominal ventral hernia, overall, warranted a compensable disability rating prior to November 30, 2009.  The preponderance of the evidence is against the claim for a compensable rating prior to November 30, 2009.

After November 30, 2009, the evidence consists of a VA examination report dated in November 2009.  That report shows complaints of tenderness in one of the scars post-hernia repair.  Specifically, the Veteran reported that the scar on the lateral aspect of her abdomen that fell beneath the elastic of her skirts rubbed and became tender.  On examination, there was a scar above the umbilicus in the midline, which measured 0.25 of a inch in length, and 1/6 of an inch in width.  The scar was not painful.  The scar was slightly hypopigmented, superficial, not affixed to underlying tissue, and there was no evidence of tissue loss beneath the scar.  There was no ulceration or skin breakdown.  The scar did not have an adverse effect on the muscles of the abdominal wall movements.  There was a second scar just below the umbilicus, one half inch in length and 1/16 of an inch in width.  It was not painful.  The scar was the color of the surrounding skin, flat, superficial, not affixed to underlying tissue.  There was no evidence of discoloration, tissue loss.  The scar had no adverse effect on the muscles of the abdominal wall movements.  The third scar was on the left side of the abdomen.  It measured one and a half inches in length by half of an inch wide.  The scar was hyperpigmented and painful to palpation.  There was no skin ulceration or breakdown.  The scar was superficial and was not affixed to underlying tissue.  There was no evidence of tissue loss beneath the scar.  The scar did not have an adverse effect on the muscles of the abdominal wall movements.  The diagnoses were stable post-ventral hernia repair and painful scar. 

Under the revised criteria found at Diagnostic Codes 7801 to 7804 (in effect since October 23, 2008), the Board finds that the disability manifested by the Veteran's scars, status post-repair of abdominal ventral hernia, does not warrant a rating in excess of 10 percent under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2011).

Here, the November 2011 VA examiner observed that only one of the Veteran's three post-surgical scars was painful to palpitation.  Under Diagnostic Code 7804, a single painful scar meets the criteria for a 10 percent rating.  The evidence does not show that the Veteran's other scars were painful on examination, and, the measurements of the scars, status post-repair of abdominal ventral hernia, do not meet the criteria for a compensable rating under Diagnostic Codes 7801 or 7802.  38 C.F.R. § 4.118 (2011).

Based on the foregoing, the Board concludes that the disability due to the Veteran's scars, status post-repair of abdominal ventral hernia, is manifested by symptomatology that does not warrant a rating in excess of 10 percent since November 30, 2009.

In sum, the Board finds that the evidence does not show entitlement to any rating higher than the currently assigned ratings for scars, status post-repair of abdominal ventral hernia, of 0 percent prior to November 30, 2009, and 10 percent thereafter.  The Board has considered whether additional ratings are in order, but sees no additional change in severity to justify any higher or staged ratings.  The preponderance of the evidence is against the claim for any higher rating.  38 C.F.R. § 4.130 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The RO granted service connection for status post-repair of abdominal ventral hernia and assigned a 0 percent disability rating, under 38 C.F.R. § 4.114, Diagnostic Code 7338.  When rating by analogy to an inguinal hernia under Diagnostic Code 7338, those criteria provide a 0 percent rating for an inguinal hernia that is small, reducible, or without true hernia protrusion.  A 10 percent rating is provided for an inguinal hernia that is not operated, but remediable.  A 30 percent rating is provided for an inguinal hernia that is small, postoperative, recurrent, or unoperated or irremediable, and is not well supported by truss or not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

Also applicable is Diagnostic Code 7339 for rating ventral hernia.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2011).  Those criteria provide a 0 percent rating for postoperative ventral hernia manifested by postoperative wounds, healed, with no disability, or a belt not indicated.  A 20 percent rating is assigned for a small ventral hernia not well supported by a belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large ventral hernia not well supported by a belt under ordinary conditions.  A maximum 100 percent rating is assigned for a massive persistent ventral hernia with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2011).

On VA examination in March 2007, the Veteran reported that she had done well since her surgery and denied any recurrence.  The examiner noted she remained essentially asymptomatic.  The impression was status post-repair of abdominal ventral hernia with no residuals, except scars, which are well-healed without abnormal findings or complaints.  There was no evidence of recurrent hernia with Valsalva.  At a personal hearing in April 2008, the Veteran denied wearing a belt for treatment of a hernia.  On VA examination November 2009, there was no evidence of recurrent umbilical hernia, weakening of the abdominal wall, or need for a supporting belt.  The condition did not affect the Veteran occupationally and had no adverse impact on her ability to perform activities of daily living.  The diagnoses were stable post-ventral hernia repair and painful scar.  Therefore, as no hernia was found on any examination or contemporary VA treatment records throughout the period on appeal, the condition does not meet the criteria of recurrent hernia.  As it was previously operated, it does not meet the criteria of unoperated or irremediable.  Furthermore, the VA examiners have found no limitation of function on examination, and the Veteran has denied the need a supporting belt.  Therefore, the Board finds that the criteria for a compensable rating under Diagnostic Codes 7338 and 7339 are not met.

The Board has considered the Veteran's statements regarding symptomatology associated with the residuals scars status post-repair of abdominal ventral hernia.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Competent evidence concerning the nature and extent of the Veteran's status post-repair of abdominal ventral hernia, to include residual scars, has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to scars is rated.  However, the findings of the examinations do not support the assignment of any higher or separate ratings.  The Board finds those examination findings to be highly persuasive and probative.

Therefore, the Board finds those examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Accordingly, the Board finds that the criteria for ratings greater than 0 percent prior to November 30, 2009, and greater than 10 percent thereafter are not met.  The preponderance of the evidence is against the claim for increase and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected status post-repair of abdominal ventral hernia, to include residual scars, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

New and material evidence having been received, the claim for service connection for a right a right knee disability is reopened.

Service connection for a right a right knee disability, to include osteoarthritis, is denied.

An initial compensable rating for status post-repair of abdominal ventral hernia, to include residual scars, from February 16, 2006, to November 29, 2009, is denied.

An rating higher than 10 percent for status post-repair of abdominal ventral hernia, to include residual scars, effective November 30, 2009, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


